PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks *153payment of the sum of $194.63 for repairs performed on a Plymouth vehicle at the request of the respondent. Invoices for the material and labor, sent to the Department of Corrections’ Work Release Program, remain unpaid.
Respondent, in its Answer, admits the validity and amount of the claim, but states also that sufficient funds were not on hand at the close of the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which, in equity and good conscience, should be paid, we also are of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.